                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


DAWN HANCHARD,                              )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )            CV418-271
                                            )
DOLLAR GENERAL,                             )
                                            )
      Defendant.                            )

                                    ORDER

      Defendant Dollar General1 has moved to stay this case pending

arbitration. See doc. 17. The motion recites that Hanchard, who was and

is proceeding pro se in this Court, “obtained counsel” sometime between

June 15, 2021 and June 22, 2021. See id. at 2, ¶¶ 5–6. Before the Court

reaches the merits of the Motion to Stay, some clarification on

Hanchard’s status is appropriate. The Court’s records do not indicate

that plaintiff’s counsel, Rook Elizabeth Ringer, Esq., see doc. 17 at 4, is a

member of this Court’s bar. In order for the Court to accept counsel’s


1  Dollar General’s motion indicates that it is misnamed. See doc. 17 at 1 n. 1.
Although it indicates that the proper party is Dolgencorp, LLC, it does not seek to
correct the misnomer immediately. See id. (“Counsel for Dollar General intends to
meet and confer with Hanchard and move to substitute Dolgencorp, LLC for Dollar
General.”). Pending such a motion, the Court continues to refer to defendant as
“Dollar General.”
consent to defendant’s motion on plaintiff’s behalf, she would, therefore,

need to seek and receive admission pro hac vice.              If counsel’s

representation of Hanchard is limited to the anticipated arbitration

proceedings, and Hanchard intends to continue to act pro se in this

matter, she must indicate her consent to the stay and arbitration.

      Accordingly, within fourteen days from the date of this Order,

either:

      (1) Ms. Rook must file a motion for admission pro hac vice, in
          compliance with S.D. Ga. L. Civ. R. 83.4; or

      (2) Ms. Hanchard must file a notice indicating that she will continue
          to act pro se before this Court and confirm her consent to Dollar
          General’s requested stay.

Upon compliance with this Order, the Court will take up Dollar General’s

stay request.

      To ensure that Ms. Rook and Ms. Hanchard receive notice of this

Order, the Clerk is DIRECTED to provide copies to each at their

respective email addresses indicated in Dollar General’s certificate of

service, see doc. 17 at 4:

      Rook Elizabeth Ringer, Esq.:       reringer@lentolawgroup.com

      Dawn M. Hanchard:                  dawnhanchard22@yahoo.com.



                                     2
Additionally, the Clerk is DIRECTED to mail copies of this Order to Ms.

Hanchard at the address she has provided to the Clerk and to Ms. Ringer

at the address provided in Dollar General’s certificate of service, see doc.

17 at 4:

     Rook Elizabeth Ringer, Esq.
     Lento Law Group, P.A.
     222 San Marco Ave., Ste. C
     St. Augustine, FL 32084.

All deadlines in this case are STAYED pending compliance with this

Order and disposition of Dollar General’s Motion to Stay, doc. 17.

     SO ORDERED, this 29th day of June, 2021.

                                   ______________________________
                                   _________________________
                                   CHR    PHER L. R AY
                                    HRISTOPHER
                                     RISTOPH
                                   UNITED S TATESS MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     3
